Citation Nr: 0801281	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  07-19 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to June 21, 2006 for 
the grant of increased (compensable) disability ratings for 
service-connected respiratory and right ankle disorders.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1975 to November 1978.

Service connection for asthma and a right ankle disability 
was granted in a June 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas; noncompensable (zero percent) disability ratings were 
assigned.  The veteran received notification of this decision 
at his address of record via a letter from the RO dated July 
7, 1993.  He did not express disagreement with the assignment 
of the noncompensable disability ratings or their effective 
date.  

The veteran filed a claim for increased disability ratings 
for his service-connected disabilities on June 21, 2006.  
This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2007 RO decision which 
increased the veteran's service-connected asthma and right 
ankle disorders to 30 and 10 percent disabling, respectively.  
The RO assigned June 21, 2006 as the effective date of the 
increase.  The veteran initiated an appeal as to this 
effective date, requesting review by a decision review 
officer (DRO).  The DRO conducted a 
de novo review of the claim and confirmed the RO's findings 
in a June 2007 statement of the case (SOC).  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in June 2007.

In November 2007, the veteran testified before the 
undersigned Acting Veterans Law Judge via video 
teleconferencing.  A transcript of this hearing has been 
associated with the veteran's claims file.




FINDINGS OF FACT

1.  The veteran filed a claim for increased disability 
ratings for his service-connected respiratory and right ankle 
disorders on June 21, 2006.  

2.  As of June 21, 2006, it was factually ascertainable that 
an increase in the veteran's asthma symptomatology had 
occurred.

3.  As of November 29, 2006, it was factually ascertainable 
that an increase in the veteran's right ankle symptomatology 
had occurred.


CONCLUSION OF LAW

The criteria for an effective date prior to June 21, 2006 for 
the grant increased disability ratings for the respiratory 
and right ankle disorders have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than the 
currently assigned June 21, 2006 for the grant of increased 
ratings for his service-connected asthma and right ankle 
disabilities.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the veteran was informed of VA's duty to assist him in the 
development of his claim in letters dated September 15, 2006 
and October 12, 2006.  Moreover, pursuant to the Court's very 
recent holding in Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006), the veteran was provided notice as 
to effective date in both letters.  The September 2006 and 
October 2006 letters instructed the veteran that effective 
date determinations are based upon "when we received your 
claim" and "when the evidence shows a level of disability 
that supports a certain rating under the rating schedule or 
other applicable standards."  The veteran was also advised 
in the letters as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  All of the other Dingess elements 
are irrelevant to his case.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  The veteran has not 
indicated there is any outstanding evidence relevant to this 
claim.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  In any event, as explained below, the outcome of 
the veteran's appeal as to this earlier effective date issue 
hinges on evidence which is already in the file.   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder, which will be discussed below.  
In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
As noted in the Introduction, the veteran testified before 
the undersigned in November 2007.

In short, the Board believes that this issue was properly 
developed for appellate purposes, and further development 
would be a useless exercise.  Accordingly, the Board will 
proceed to a decision on the merits.

Pertinent law and regulations

Effective dates

In general, unless specifically provided otherwise in the 
statute, the effective date of an award shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2007).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2007).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  Evidence contained in the 
claims file showing that an increase was ascertainable up to 
one year before the claim was filed will be dispositive.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  In making this 
determination, the Board must consider all of the evidence, 
including that received prior to a previous final decision.  
Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157 (2007).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1) (2007).

Analysis

The veteran is seeking an effective date earlier than the 
currently assigned June 21, 2006 for the grant of increased 
disability ratings for his service-connected respiratory and 
right ankle disorders.

Initial matter

As an initial matter, the veteran has contended that he did 
not receive notification of the June 1993 RO decision which 
granted service connection for respiratory and right ankle 
disorders.  See the November 2007 hearing transcript, page 4.  
As noted in the Introduction, the RO granted service 
connection for asthma and a right ankle disorder in a June 
1993 rating decision; noncompensable disability ratings were 
assigned effective April 23, 1993, the date the veteran filed 
his initial claim for benefits.  

The RO notified the veteran of the June 1993 rating decision 
in a July 7, 1993 letter.  This notification letter was sent 
to the veteran's address of record at the time, the same 
address reported by the veteran himself at his VA examination 
just one month prior in June 1993.  There is no evidence that 
the notification letter was returned to the RO.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
Court found that the presumption of regularity applied to VA.  
The Court found that the presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties.  

While the Ashley case dealt with regularity and procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied the presumption of regularity to procedures 
at the RO level, such as in the instant case.  The Court 
specifically held that a statement such as the veteran's, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  Therefore, the veteran's 
statement that he did not receive notification of the June 
1993 rating decision cannot rebut the presumption of 
regularity.

Discussion

The Board has carefully reviewed the record.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The evidence demonstrates that 
prior to June 21, 2006 the veteran did not submit any claim, 
either formal or informal, for increased disability ratings.  

In particular, a June 1993 report of spirometry testing 
request was received at the RO on July 8, 1993, one day after 
the veteran was notified that he had been service-connected 
for asthma and a right ankle disorder.  This record does not 
constitute an informal claim for an increase in service-
connected asthma benefits, as it does not show a specific 
intent to file a claim for increased benefits at that time.  
See Dunson v. Brown, 4 Vet. App. 327, 330 (1993) [an informal 
claim must identify "the benefit sought" as required by 
section 3.155(a)].  Indeed, the veteran himself has testified 
that he was unaware prior to 2006 that he was granted service 
connection for his asthma and right ankle disabilities.  See 
the November 2007 hearing transcript, pages 3-4.  Therefore, 
it would be impossible for this record to show an intent to 
file for an increase in asthma benefits in 1993, as the 
veteran himself has indicated was unaware he was receiving 
benefits at that time.

The same is the case with: a November 6, 1996 report 
indicating the veteran was admitted to the Leavenworth VA 
Medical Center (VAMC) for an unrelated medical condition; a 
statement received at the RO on May 24, 2006 which asked for 
a copy of the veteran's claims folder from the RO in St. 
Louis; a June 9, 2006 admission report indicating the veteran 
was admitted to the Kansas City VAMC for an unrelated medical 
condition; and a permanent transfer report of the veteran's 
claims folder received at the Wichita RO on June 15, 2006.  
By no stretch of the imagination do these documents voice a 
specific intent to file a claim for increased benefits; 
accordingly none of these documents constitute an informal 
claim for benefits.  See Dunson, supra.

In this connection, the Board observes that if such vague 
statements were to qualify as informal claims for any and all 
future benefits, effective as of the date of the 
communication, any claimant could submit such a statement to 
"bookmark" effective dates.  Such is manifestly not the 
intent of the law governing VA disability compensation 
benefits.  Rather, under the law an application or claim for 
VA benefits must encompass a reasonably specific 
identification of the benefit sought.

In short, the Board finds that the veteran did not file a 
claim, formal or informal, for entitlement to increased 
disability ratings prior to June 21, 2006.  This, however, 
does not end the Board's inquiry.  The Board must also 
determine when it was factually ascertainable that an 
increase in the service-connected respiratory and right ankle 
disorders occurred.  The Board will address the asthma and 
right ankle disabilities separately.

A review of the evidence reveals that the veteran's increase 
in asthma symptomatology was first evidenced in a June 21, 
2006 VA outpatient record, where the veteran was diagnosed 
with exercise-induced asthma.  He was prescribed Aerobid, a 
corticosteroid, and instructed to use albuteral for rescue 
use.  At no time prior to this VA outpatient record did the 
veteran evidence any increased asthma symptoms.  Indeed, the 
only other outpatient note of record which even referenced 
the veteran's respiratory problems, dated May 5, 2006, noted 
the veteran was "now asymptomatic" and had not had any 
recent episodes of asthma or need for his inhaler.  

Accordingly, June 21, 2006, which happens to be the date the 
veteran filed a claim for an increase as well as the date it 
was factually ascertainable that an increase in asthma 
symptomatology had occurred, is the proper effective date for 
the assignment of a compensable disability rating for asthma.  
See 38 C.F.R. § 3.400 (o) (2007).  

As for the veteran's right ankle disorder, there is no 
indication in the record of increased symptomatology until 
the time the veteran presented for his November 29, 2006 VA 
joints examination.  The VA outpatient reports are completely 
silent for right ankle problems prior to that time.  
Accordingly, an effective date prior to June 21, 2006 is not 
available for the assignment of a compensable disability 
rating for the right ankle disorder.  Id.

The veteran's representative has argued that the effective 
date of the grant of increased disability ratings should be 
April 1, 1992, and the veteran has testified that the 
effective date should be retroactive to 1993 when he was 
initially granted service connection.  See the March 5, 2007 
notice of disagreement; see also the November 2007 hearing 
transcript, page 4.  However, the above discussion should 
make it clear that the crucial factors are the date of claim 
and the date entitlement arose.  

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that he evidenced 
increased symptomatology of his service-connected 
disabilities long before he filed his claim for increased 
ratings, and he should be compensated therefore.  However, 
the Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board has decided this case based on 
its application of this law to the pertinent facts.

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence is against the claim for 
entitlement to an earlier effective date.  The benefit sought 
on appeal is accordingly denied.

ORDER

Entitlement to an effective date prior to June 21, 2006 for 
the grant of compensable disability ratings for service-
connected respiratory and right ankle disorders is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


